DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.
 
Status of Claims
Claim 1 has been amended.
Claims 1-10 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 103
Applicant’s remarks, see Page(s) 6-8, filed 31 January 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are moot in view of the new grounds of rejection provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states, “the prompt including parking price and hours information of the one or more parking locations based on the one or more vehicle specific parameters and user preferences stored in the vehicle-user account”. It is unclear which limitation is being based on the “vehicle specific parameters and user preferences”. The current claim language can be interpreted to claim that “the prompt including parking price and hours information” is based on the “vehicle specific parameters and user preferences” OR the current claim language can be interpreted to claim that “the one or more parking locations” is based on the “vehicle specific parameters and user preferences”. Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter. For examination purposes the claim will be interpreted as “the one or more parking locations” is based on the “vehicle specific parameters and user preferences”. Claims that are dependent upon the claim(s) listed above are therefore rejected. Appropriate correction and/or explanation is required.

Claim 1 states, “determining that a user account identified by the one or more vehicle specific parameters matches a vehicle-user account stored in the computerized vehicle management system by comparing the one or more vehicle specific parameters against a vehicle-user account database included in the computerized vehicle management system”, therefore, the system determines that the vehicle is associated with a claims 2 and 3, which are dependent on claim 1, go on to claim “determining that the vehicle is not associated with a user account stored in the computerized vehicle management system”. Therefore, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter, as logically, the system may not determine that the vehicle ‘is associated’ and ‘is not associated’. Claims that are dependent upon the claim(s) listed above are therefore rejected. Appropriate correction and/or explanation is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyles (U.S. Pre-Grant Pub. No. 20200219390), in view of Baughman (U.S. Pre-Grant Pub. No. 20120130872), in further view of Koeppel (U.S. Pre-Grant Pub. No. 20190266561). (U.S. Pre-Grant Pub. No. 20200219390 priority to provisional application 62/788,766).
In regards to claim 1, Lyles teaches:
A computerized vehicle management system, comprising: a non-transitory memory; and one or more processors coupled to the non-transitory memory and configured to execute instructions (Lyles: ¶29-30, ¶39, ¶121, Priority to provisional ¶12-13, ¶19, ¶53 disclose a machine comprising a computer-readable medium (e.g., memory) storing computer-readable instructions executed by computer-executable components (e.g., a processor)) to perform operations comprising
detecting motion of an object at a first location associated with a geographic area using a motion sensor, the geographic area including one or more parking locations (Lyles: ¶23-24, ¶33, Priority to provisional ¶6-7, ¶16 disclose detecting the motion of a vehicle at the entry location of a parking area);
responsive to detecting the motion of the object at the first location, capturing, using one or more cameras, image data associated with the first location (Lyles: ¶23-24, ¶33, Priority to provisional ¶6-7, ¶16 disclose recording images after detecting motion);
using one or more edge processors located within a threshold proximity of the geographic area to access a machine learning computer vision model, wherein the one or more edge processors are configured to execute instructions locally to the first location (Lyles: ¶34, Priority to provisional ¶17 discloses utilizing the processor in the local kiosk to implement computer vision techniques, such as edge detection, object detection, and/or optical character recognition, etc.) to perform operations comprising:
obtaining, at the computer vision model, the image data associated with the object (Lyles: ¶30, ¶33-34, Priority to provisional ¶13, ¶16-17 disclose gathering image data of the detected motion);
determining, by the computer vision model, that the object is a vehicle (Lyles: ¶39, Priority to provisional ¶19 disclose identifying the motion as an entering vehicle with a license plate); and
determining, by the computer vision model, one or more vehicle specific parameters associated with the vehicle (Lyles: ¶30, ¶33-34, ¶47, Priority to provisional ¶13, ¶16-17, ¶25 disclose identifying license plate information of the entering vehicle and using the information to identify the vehicle in a parking structure whitelist); and
determining that a user account identified by the one or more vehicle specific parameters matches a vehicle-user account stored in the computerized vehicle management system by comparing the one or more vehicle specific parameters against a vehicle-user account database included in the computerized vehicle management system (Lyles: ¶47-50, Priority to provisional ¶25-28 disclose using the license plate information to identify a matching vehicle in a parking structure whitelist).

Although Lyles teaches executing one or more actions with respect to the user account in the computerized vehicle management system, wherein the one or more actions includes: transmitting a prompt to the user account to verify a parking fee transaction (Lyles: ¶49, ¶58-61, ¶65 Priority to provisional ¶27, ¶32-34, ¶35 discloses determining that the identified vehicle has an associated payment method and prompting the user to confirm the payment method for the parking fee), Lyles does not explicitly teach that the prompt may include hours information of parking locations based on vehicle parameters and user preferences.
However, Baughman teaches the prompt including parking price and hours information (Baughman: ¶15, ¶53, ¶65-69 disclose sending a notification to the user, wherein the notification includes rates (e.g., price) and restrictions (e.g., time limits) for parking) of the one or more parking locations based on the one or more vehicle specific parameters and user preferences stored in the vehicle-user account (Baughman: ¶15, ¶51, ¶86, ¶89-90 discloses identifying parking locations based on vehicle parameters and user preferences).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification, vehicle parameters, and user preferences, as taught by Baughman, into the system and method of Lyles. One of ordinary skill in the art would have been motivated to make this modification in order to provide a 

Additionally, Lyles does not explicitly state determining a distance threshold criteria is met and transmitting instructions to an access control mechanism.
However, Koeppel teaches wherein the one or more actions includes: determining that the first location is within a threshold distance to a mobile user device associated with the vehicle (Koeppel: ¶27 & ¶76-77 disclose that the system may determine that a user device associated with the vehicle and a location satisfy a proximity threshold); and responsive to the executing the one or more actions with respect to the user account, transmitting instructions to an access control mechanism at the geographic area to permit access to the one or more parking locations by the vehicle (Koeppel: ¶36-38 discloses that the system may process account information to complete a transaction and in response may provide or deny authorization associated with a transaction, such as provide information that may allow, or deny, access through an access point (e.g., a gate, a door, and/or the like)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the proximity threshold and the access control mechanism, as taught by Koeppel, into the system and method of Lyles and Baughman. One of ordinary skill in the art would have been motivated to make this modification in order to confirm payment has been received before services/goods are delivered, i.e., parking location access (Koeppel: ¶36-38).

In regards to claim 2, Lyles, Baughman, and Koeppel teach the system of claim 1. Although Lyles further teaches determining that the vehicle is not associated with a user account stored in the computerized vehicle management system (Lyles: ¶54, Priority to 
However, Koeppel further teaches determining that the first location is within the threshold distance to the mobile user device associated with the user associated with the vehicle; and transmitting a prompt to the mobile user device (Koeppel: ¶27, ¶76-77, ¶80-82 disclose that the system may determine that a user device and a location satisfy a proximity threshold and in response the system may prompt the user for identifying information).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate mobile device prompt, as taught by Koeppel, into the system of Lyles, Baughman, and Koeppel. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.
Lyles goes on to teach wherein the prompt is configured to auto- fill the one or more vehicle specific parameters into a user request to create a new user account in the computerized vehicle management system (Lyles: ¶60-64, Priority to provisional ¶31-35 disclose that the system may prompt a user to create a new user account, wherein the identified license plate number is populated in a list of unclaimed license plates).
	
	
In regards to claim 3, Lyles, Baughman, and Koeppel teach the system of claim 1. Lyles further teaches:
determining that the vehicle is not associated with the user account stored in the computerized vehicle management system (Lyles: ¶54, Priority to provisional ¶28 and
in response to determining the vehicle is not associated with the user account stored in the computerized vehicle management system, enabling the user associated with the vehicle to make a parking payment without creating the user account in the computerized vehicle management system (Lyles: ¶60-64, Priority to provisional ¶31-35 disclose that the system may enable the customer to pay for their parking and have the option to create a user account profile, but the customer is not required to).

In regards to claim 4, Lyles, Baughman, and Koeppel teach the system of claim 1. Lyles further teaches wherein the executing the one or more actions with respect to the user account includes charging a fee to the user account (Lyles: ¶49, Priority to provisional ¶27 discloses determining that the identified vehicle has an associated payment method and billing the payment method for an initial parking fee).

In regards to claim 6, Lyles, Baughman, and Koeppel teach the system of claim 1. Although Lyles teaches that the system is designed to manage a parking area (Lyles: ¶23-24, ¶33, Priority to provisional ¶6-7, ¶16), Lyles does not explicitly state that the location may be a refueling or charging station.
However, Koeppel further teaches wherein the first location is a refueling station or a charging station (Koeppel: ¶17, ¶78, ¶101 disclose that the good/service being provided may be access to a fuel station).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fuel station, as taught by Koeppel, into the 

In regards to claim 7, Lyles, Baughman, and Koeppel teach the system of claim 1. Lyles further teaches wherein the image data includes two or more images taken from different angles (Lyles: ¶23-27, Priority to provisional ¶6-10 disclose that the system may comprise a plurality of cameras capturing different angles).

In regards to claim 8, Lyles, Baughman, and Koeppel teach the system of claim 1. Lyles further teaches wherein the image data includes video clips captured by one or more security cameras installed within the geographic area (Lyles: ¶23-24, ¶33-34, ¶39, Priority to provisional ¶6-7, ¶16-17, ¶19 disclose recording a contiguous sequence of images (i.e., video clips) after detecting motion).

In regards to claim 9, Lyles, Baughman, and Koeppel teach the system of claim 1. Lyles further teaches wherein the edge processors are located locally to the geographical area to provide a shortened computing response time (Lyles: ¶30, ¶34, ¶44, Priority to provisional ¶13, ¶17, ¶23 disclose that the image processing may be done locally).

In regards to claim 10, Lyles, Baughman, and Koeppel teach the system of claim 1. Although Lyles teaches implementing computer vision techniques, such as edge detection, object detection, and/or optical character recognition, etc. (Lyles: ¶34, Priority to provisional ¶17), Lyles does not explicitly state that the system may determine make, model, or color of the vehicle.
However, Koeppel teaches wherein the machine learning computer vision model is configured to determine at least one of the one or more vehicle specific parameters including color, make, year, model, size, weight, engine type, and fuel type (Koeppel: ¶85 discloses that the system may analyze image data to identify a color of the vehicle, a make and/or model of the vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the image analysis, as taught by Koeppel, into the system of Lyles, Baughman, and Koeppel. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyles (U.S. Pre-Grant Pub. No. 20200219390), in view of Baughman (U.S. Pre-Grant Pub. No. 20120130872), in further view of Koeppel (U.S. Pre-Grant Pub. No. 20190266561) and Marchasin (U.S. Pre-Grant Pub. No. 20060255119). (U.S. Pre-Grant Pub. No. 20200219390 priority to provisional application 62/788,766).
In regards to claim 5, Lyles, Baughman, and Koeppel teach the system of claim 1. Although Lyles teaches identifying a payment status of a user account (Lyles: ¶55, Priority to provisional ¶28), Lyles does not explicitly state selecting a parking location based on the user status.
However, Marchasin teaches identifying a user status associated with the user account; and selecting, from the one or more parking locations, a parking location based on the user status (Marchasin: ¶155 discloses that the system may identify a violation status of a vehicle and may assign/restrict a vehicle to/from a specific parking zone).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628